     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 1 of 35 Page ID #:1



1    Daniel J. Fazio (SBN: 243475)
     dfazio@winston.com
2    WINSTON & STRAWN LLP
     35 West Wacker Drive
3    Chicago, IL 60601-9703
     Tel: (312) 558-5600
4    Fax: (312) 558-5700
5    Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
6    Deven Taylor Klee (SBN: 323444)
     dklee@winston.com
7    WINSTON & STRAWN LLP
     333 South Grand Avenue
8    Los Angeles, CA 90071-1543
     Tel: (213) 615-1700
9    Fax: (213) 615-1750
10   Attorneys for Plaintiffs SSI(U.S.) INC. d/b/a SPENCER STUART, SPENCER
     STUART INTERNATIONAL B.V., SPENCER STUART INTERNATIONAL
11   IRELAND, LTD., and LIMITED LIABILITY COMPANY SPENCER STUART
     INTERNATIONAL
12
13                           UNITED STATES DISTRICT COURT
14    FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15   SSI(U.S.), INC., a Delaware          Case No.
     corporation, d/b/a SPENCER
16   STUART, SPENCER STUART               COMPLAINT FOR DAMAGES AND
     INTERNATIONAL B.V., AND              INJUNCTIVE RELIEF
17   SPENCER STUART
     INTERNATIONAL IRELAND,                  1. MISAPPROPRIATION OF
18   LTD., LIMITED LIABILITY                    TRADE SECRETS (18 U.S.C. §
     COMPANY SPENCER STUART                     1831 ET SEQ.)
19   INTERNATIONAL                           2. INTENTIONAL INTERFERENCE
               Plaintiffs,                      WITH CONTRACTUAL
20                                              RELATIONS
21        v.                                 3. INTENTIONAL INTERFERENCE
                                                WITH PROSPECTIVE
22   KORN FERRY, a Delaware                     ECONOMIC ADVANTAGE
     corporation, and MARAT                  4. NEGLIGENT INTERFERENCE
23   FOOKSON,                                   WITH PROSPECTIVE
               Defendants.                      ECONOMIC ADVANTAGE
24
                                             5. AIDING AND ABETTING
25                                              BREACH OF FIDUCIARY DUTY
                                             6. UNFAIR COMPETITION (BUS. &
26                                              PROF. CODE § 17200 ET SEQ.)
27
                                                DEMAND FOR JURY TRIAL
28

                                            1
                                         COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 2 of 35 Page ID #:2



1          Plaintiffs SSI(U.S.), Inc. d/b/a Spencer Stuart, Spencer Stuart International B.V.,
2    Spencer Stuart International Ireland, Ltd., and Limited Liability Company Spencer
3    Stuart International (collectively, “Spencer Stuart”), by and through their undersigned
4    attorneys and for their claims against Defendants Korn Ferry (“Korn Ferry”) and Marat
5    Fookson (“Fookson”) (collectively, “Defendants”), alleges as follows:
6                                      INTRODUCTION
7          1.     This dispute arises out of Korn Ferry’s unlawful theft of Spencer Stuart’s
8    employees, clients, trade secrets, and other confidential and proprietary information to
9    gain an unfair competitive advantage over Spencer Stuart and its other competitors in
10   the Russian market for executive search services, as well as in the global market for
11   executive search, CEO services, Leadership Advisory Services and other service
12   offerings in which Spencer Stuart and Korn Ferry compete globally, including in the
13   United States.
14         2.     Since opening a Moscow, Russia office in 2014, Spencer Stuart, one of the
15   world’s leading executive search firms, has invested millions of dollars in personnel,
16   infrastructure, intellectual property, and other assets to develop a successful brand and
17   business in Russia. By 2020, that investment had paid off; in 2020, Spencer Stuart’s
18   Moscow Office achieved significant profitability and had become an integral part of the
19   firm’s global strategy, with an established reputation in executive search and a growing
20   presence in Spencer Stuart’s CEO Succession and Leadership Advisory Services
21   offerings, among others.
22         3.     Also in 2020, Korn Ferry evidently decided it wanted to create a presence
23   in the Russian market for executive search, but without the investment and effort that
24   Spencer Stuart had undertaken. After the CEO of Korn Ferry’s overtures to purchase
25   Spencer Stuart were rejected by Spencer Stuart, Defendants hatched a plan to steal
26   Spencer Stuart’s Moscow office, including its personnel, clients, trade secrets and other
27   confidential and proprietary information, and with those, the concomitant goodwill that
28   Spencer Stuart had spent years and millions of dollars developing.

                                                2
                                             COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 3 of 35 Page ID #:3



1          4.     The plot was hatched and executed out of Korn Ferry’s Los Angeles
2    headquarters, masterminded by its Senior Vice President, Marat Fookson, who lives in
3    Los Angeles County and works in Korn Ferry’s Los Angeles headquarters, and who
4    describes himself as the person “responsible for senior level recruiting at [Korn Ferry],
5    globally.”
6          5.     Fookson was aided and abetted and/or directed by Korn Ferry’s legal
7    department, headed by global General Counsel Jonathan Kuai, who also lives in Los
8    Angeles County and works in Korn Ferry’s Los Angeles headquarters.
9          6.     In fall 2020, Fookson and Korn Ferry convinced the Managing Partner of
10   Spencer Stuart’s Moscow Office, Yaroslav Glazunov (“Glazunov”), to join Korn Ferry
11   and to establish a fully-operating Moscow office for Korn Ferry. They lured him with
12   a three-year compensation guarantee wildly in excess of any amount that could be
13   justified by Glazunov’s production alone. To guarantee its investment, therefore,
14   Defendants undertook an unlawful course of conduct to improperly take Spencer
15   Stuart’s employees and clients and misappropriate Spencer Stuart’s trade secrets and
16   other confidential and proprietary information.
17         7.     Knowing that allowing Glazunov to observe his legal and contractual
18   duties to Spencer Stuart, and observing their legal duties to Spencer Stuart, would
19   provide Spencer Stuart the opportunity to retain the other Moscow office personnel, the
20   Spencer Stuart clients, and the Spencer Stuart trade secrets and other confidential and
21   proprietary information, Defendants induced first Glazunov, and subsequently the other
22   Spencer Stuart Moscow Consultants, to breach their contractual and legal duties to
23   Spencer Stuart by requiring them to aid and abet Defendants in: (i) poaching the other
24   Consultants, associates, and staff—every single employee in Spencer Stuart’s Moscow
25   office, save one they deemed redundant; (ii) diverting business opportunities to Korn
26   Ferry; and (iii) stealing Spencer Stuart’s trade secrets and other proprietary information
27   for Korn Ferry’s use—all while Glazunov and the other Moscow Consultants
28   remained in the pay and employment of Spencer Stuart.

                                                 3
                                             COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 4 of 35 Page ID #:4



1          8.     To date, Defendants’ unlawful scheme has worked. Using Glazunov and
2    the trade secrets and other confidential and proprietary information he and the other
3    Consultants improperly had transmitted to Korn Ferry, Korn Ferry and Fookson
4    successfully poached nearly the entire Moscow office, had proprietary and trade secret
5    information handed to Korn Ferry that, upon information and belief, Korn Ferry is
6    already using in Russia and elsewhere, and have allowed Korn Ferry to capitalize on
7    business opportunities that were improperly diverted away from Spencer Stuart and to
8    Korn Ferry. Korn Ferry now publicly boasts having started a search business in Russia
9    using Glazunov and the other Spencer Stuart Moscow Consultants and employees.
10   Tellingly, this office is staffed almost entirely with former Spencer Stuart employees
11   (all of whom Glazunov recruited, at Korn Ferry’s behest, while he still worked at
12   Spencer Stuart) and is operating based on the stolen trade secrets and other confidential
13   and proprietary information developed by Spencer Stuart.
14         9.     By virtue of Defendants’ breaches and theft of Spencer Stuart’s trade
15   secrets and other confidential and proprietary information, they have stolen the
16   investment that Spencer Stuart has made and the value of the business and goodwill that
17   Spencer Stuart had spent years and millions of dollars building up in Russia. Korn
18   Ferry’s and Fookson’s theft has gutted Spencer Stuart of its ability to operate the
19   Moscow Office, and has undermined its competitive advantage in other markets,
20   including the United States, causing millions of dollars in damages.
21         10.    Korn Ferry’s and Fookson’s illegal practices, masterminded and
22   orchestrated out of Korn Ferry’s Los Angeles headquarters by its Los Angeles-based
23   senior leadership, give rise to Spencer Stuart’s claims for misappropriation of trade
24   secrets, intentional interference with contractual relations, intentional and negligent
25   interference with prospective economic advantage, aiding and abetting breach of
26   fiduciary duty, and violations of California’s Unfair Competition Law.
27
28

                                                4
                                             COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 5 of 35 Page ID #:5



1                                        THE PARTIES
2          11.     Plaintiff SSI(U.S.) Inc. d/b/a/ Spencer Stuart is a corporation organized
3    and existing under the laws of the State of Delaware, with its principal place of business
4    in Chicago, Illinois. Spencer Stuart is one of the world’s leading global executive
5    search firms, with more than 70 offices in over 30 countries. Spencer Stuart maintains
6    offices in Los Angeles, San Francisco, and Silicon Valley, California.
7          12.     Plaintiff Spencer Stuart International B.V. is a private limited company
8    organized and existing under the laws of the Netherlands, with its principal place of
9    business in Amsterdam, the Netherlands. It is the owner of 99% of the shares in the
10   Charter Capital of Limited Liability Company Spencer Stuart International.
11         13.     Plaintiff Limited Liability Company Spencer Stuart International is a
12   limited liability company incorporated and existing under the laws of the Russian
13   Federation.
14         14.     Plaintiff Spencer Stuart International Ireland, Ltd. is a limited company
15   organized and existing under the laws of Ireland, with its principal place of business in
16   Dublin, Ireland.
17         15.     Defendant Korn Ferry is a corporation organized and existing under the
18   laws of the State of Delaware, with its principal place of business at 1900 Avenue of
19   the Stars, Los Angeles, CA 90067. Its services include executive search, and it has
20   more than 100 offices globally and boasts of serving clients in more than 50 countries.
21   Since 2015, it has owned and operated a subsidiary in Russia known as Hay Group
22   Limited Liability Company, a human resources consultancy.
23         16.     Defendant Marat Fookson is an individual and resident of Los Angeles
24   County. He is Senior Vice President of Korn Ferry, is based out of Korn Ferry’s Los
25   Angeles headquarters, and describes himself as “responsible for senior level recruiting
26   at [Korn Ferry], globally.”
27
28

                                                 5
                                             COMPLAINT
         Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 6 of 35 Page ID #:6



1                                           RELEVANT NON-PARTIES
2               17.     Yaroslav Olegovich Glazunov (“Glazunov”) is an individual and a resident
3    of Moscow, Russia. He served as a Consultant and Moscow office head for Spencer
4    Stuart from January 2014 until January 10, 2021, as well as General Director of Limited
5    Liability Company Spencer Stuart International until February 2021. He now serves as
6    a Senior Client Partner for Korn Ferry.
7               18.     Margarita Vladimirovna Koshman (“Koshman”) is an individual and a
8    resident of Moscow, Russia. From January 2014 to January 2021, Koshman served as
9    a Consultant in Spencer Stuart’s Moscow office under the terms of an employment
10   agreement (the “Koshman Employment Agreement”) dated January 15, 2014. A copy
11   of the Koshman Employment Agreement is attached hereto as Exhibit A. Koshman
12   now serves as a Senior Client Partner for Korn Ferry.
13              19.     Anton Vladimirovich Storozhenko (“Storozhenko”) is an individual and a
14   resident of Moscow, Russia. From January 2014 to January 2021, Storozhenko served
15   as a Consultant in Spencer Stuart’s Moscow office under the terms of an employment
16   agreement (the “Storozhenko Employment Agreement”) dated January 15, 2014. A
17   copy of the Storozhenko Employment Agreement is attached hereto as Exhibit B.
18   Storozhenko now serves as a Senior Client Partner for Korn Ferry.1
19                                         JURISDICTION AND VENUE
20              20.     This civil action contains claims for trade secret misappropriation arising
21   under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq. The Court
22   therefore has jurisdiction over the subject matter of these claims pursuant to 28 U.S.C.
23   § 1331 and 18 U.S.C. § 1836(c).
24              21.     This Court has supplemental jurisdiction over Spencer Stuart’s state law
25   claims pursuant to 28 U.S.C. §1367(a).
26
27
28   1
         Glazunov, Koshman, and Storozhenko are collectively referred to herein as the “Moscow Consultants.”


                                                                6
                                                           COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 7 of 35 Page ID #:7



1          22.    This Court has personal jurisdiction over Korn Ferry because it has
2    committed and continues to commit acts of misappropriation and other tortious acts in
3    this District by directing the illegal acts described herein from its headquarters, located
4    in this District, which give rise to all of the causes of action asserted herein. This Court
5    also has personal jurisdiction over Korn Ferry because it has substantial, systematic,
6    and continuous contacts with this District. Korn Ferry has a regular and established
7    place of business in the State of California and is headquartered in this District.
8          23.    Defendant Fookson is subject to the personal jurisdiction of this Court
9    because he is domiciled in the State of California.
10         24.    Venue is proper in this judicial district under the provisions of 28 U.S.C.
11   §1391(b)(1), because all defendants reside in this judicial district and all defendants are
12   residents of the State of California. Venue is also proper in this judicial district under
13   the provisions of 28 U.S.C. §1391(b)(2), because a substantial part of the events or
14   omissions giving rise to the claims occurred in this judicial district, and, upon
15   information and belief, a substantial part of the intellectual property that is subject of
16   this action is situated on Korn Ferry computer servers located in this judicial district.
17                                FACTUAL ALLEGATIONS
18         A.     Spencer Stuart’s Business
19         25.    Spencer Stuart is one of the world’s leading global executive search and
20   leadership consulting firms. The firm specializes in assisting its clients in finding and
21   assessing top-level candidates for chief executive, board director and senior executive
22   roles. It has been a premier executive search and leadership advisory firm for over 60
23   years. Spencer Stuart provides insight that organizations around the world rely on to
24   select and develop executives, set new leaders up for success, optimize team
25   effectiveness, and evaluate and evolve their organizational cultures.
26         26.    Along with its highly skilled and trained personnel, Spencer Stuart’s
27   leadership assessment methodologies, platforms and technologies are critical
28   components of its business and contribute significantly to its success and competitive

                                                  7
                                              COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 8 of 35 Page ID #:8



1    edge in the industry. These assessment methodologies, platforms and technologies,
2    together with the research data, reports and institutional know-how related to them, are
3    the intellectual property of, and proprietary information belonging to, Spencer Stuart.
4          27.    Because disclosure of any of this intellectual property or proprietary
5    information, including trade secrets (collectively, “Confidential Information”) to the
6    public or to Spencer Stuart’s competitors would greatly harm Spencer Stuart’s business,
7    Spencer Stuart takes careful and reasonable measures in accordance with normal
8    industry practice to maintain the secrecy and confidentiality of such information and to
9    protect it from disclosure. Among other protective measures, Spencer Stuart requires
10   employees who have access to any of this Confidential Information to execute
11   confidentiality and/or non-disclosure agreements, and it maintains a comprehensive
12   firm-wide code of conduct, requiring Spencer Stuart employees to treat such
13   Confidential Information with the strictest level of confidentiality, not only during an
14   individual’s employment but also after the individual’s employment has terminated.
15   Spencer Stuart also maintains secure computer servers to store its Confidential
16   Information, requires password protection of its systems and hardware, and utilizes
17   sophisticated firmware protection software and devices to track the movement of its
18   Confidential Information, among other measures.
19         B.     Spencer Stuart’s Moscow Office and Its Personnel and Trade Secrets
20         28.    In 2014, as part of a global expansion, Spencer Stuart opened the Moscow
21   Office, hiring Glazunov, Koshman, and Storozhenko as Consultants. Since that time,
22   Spencer Stuart spent millions of dollars investing in the Moscow Office. These
23   investments have included building a team of associates, analysts, accountants,
24   executive assistants and other personnel on the ground in Moscow to assist the
25   Consultants in developing and executing upon business opportunities; funding outside
26   business development opportunities for Glazunov and the other Consultants; significant
27   investment in information technology infrastructure; and the development of highly-
28   valuable intellectual property, including trade secrets, utilized by Spencer Stuart to give

                                                 8
                                              COMPLAINT
      Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 9 of 35 Page ID #:9



1    it a competitive advantage in the executive search market in Russia and the markets
2    within the Commonwealth of Independent States served by Spencer Stuart’s Moscow
3    office, as well as in the other service offerings of Spencer Stuart, including CEO
4    Succession and Leadership Advisory Services.
5          29.    In hiring Glazunov to serve as a Managing Partner at the Moscow Office,
6    Spencer Stuart appointed Glazunov to be General Director (“GD”) of its Russian
7    business. In accepting the position of Managing Partner and GD, Glazunov signed an
8    employment agreement (the “2014 Glazunov Employment Agreement”) with Spencer
9    Stuart, dated December 19, 2014. A copy of this agreement is attached to this
10   Complaint as Exhibit C. As GD, Glazunov had heightened duties of loyalty and
11   fiduciary duties to Spencer Stuart under Russian law that existed independent of his
12   Employment Agreement.
13         30.    In his capacity as GD, Glazunov subsequently entered into a later
14   employment agreement (the “2017 Glazunov Employment Agreement”) that was in
15   effect through his departure in January 2021.         A copy of the 2017 Glazunov
16   Employment Agreement is attached to this Complaint as Exhibit D.
17         31.    In signing the 2017 Glazunov Employment Agreement, Glazunov agreed
18   to several provisions proscribing a duty of loyalty to Spencer Stuart, which
19   supplemented the legal duties of loyalty that Glazunov owed Spencer Stuart under
20   Russian law in his capacity as GD.
21         32.    For example, Section 2.1.3 states that Glazunov agreed to “[b]e loyal to
22   the Company and fulfil all of his duties in good faith, applying all of his professional
23   skills, using all of his abilities in the interest of the Company. The Employee shall not
24   do anything which could cause damage to the Company or its goodwill or reputation.
25   The Employee shall take all necessary reasonable actions to protect the Company’s
26   property and property interests from theft, misappropriation, harm or damage and shall
27   be responsible for any property of the Company under his control.” Ex. D at 2.
28         33.    In Section 2.1.10, Glazunov agreed to “[n]ot disclose any information on

                                                9
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 10 of 35 Page ID #:10



1    the activities of the Company (with the exception of information that cannot be treated
2    as an official secret or trade secret under the laws of the Russian Federation) that has
3    become available to him in the course of his duties.” Id. at 3.
4          34.      The Employment Agreement contains several other provisions in which
5    Glazunov agreed to not breach his duty of loyalty to Spencer Stuart and to safeguard
6    Spencer Stuart’s Confidential Information and trade secrets. See, e.g., Section 2.1.13,
7    2.1.14, 12.1, 15.1-17.3.
8          35.      At the same time it hired Glazunov, Spencer Stuart also hired Koshman
9    and Storozhenko to serve as Consultants in the Moscow office, under Glazunov,
10   pursuant to the Koshman Employment Agreement and the Storozhenko Employment
11   Agreement, respectively.
12         36.      Among other provisions, the Koshman Employment Agreement and the
13   Storozhenko Employment Agreement both provided that Koshman and Storozhenko
14   were obligated during their employment to remain loyal to Spencer Stuart and not to
15   divert employees, clients, or other assets away from Spencer Stuart and to its
16   competitors. For example, Section 3.6 of their agreements provided:
17                3.6 The Employee agrees to be, during the term of this Agreement,
18                      loyal to the interests of the Employer, so that all actions
19                      connected to the carrying out of duties and responsibilities under
20                      this Agreement will be conducted by the Employee exclusively
21                      in the interests of the Employer, rather than out of personal
22                      interest or interests of third parties.
23         Exs. A & B at 2-3.
24         37.      Likewise, the Koshman Employment Agreement and the Storozhenko
25   Employment Agreement both provided that Koshman and Storozhenko were obligated
26   not to use, disclose, or transmit Spencer Stuart’s Confidential Information and trade
27   secrets. For example, Sections 11.1 and 11.3 of their agreements provide:
28               11.1 The employee is obligated to comply with the trade secrets regime

                                                    10
                                                COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 11 of 35 Page ID #:11



1                      established by the Employer with respect to the Employer’s
2                      information constituting trade secrets (know-how), including
3                      trade secrets (know-how) created by the Employee in connection
4                      with performing the Employee’s employment duties or specific
5                      assignments from the Employer.
6                11.3 The Employee undertakes to maintain confidentiality (secrecy) in
7                      respect to the Know-how, not to disclose the Know-how to third
8                      parties, not to use any such Know-how in any way which is not
9                      specifically authorized hereunder or otherwise by the Employer
10                     (including for the Employee’s own purposes or benefits) and to
11                     endeavor to prevent unauthorized disclosure of such Know-how
12                     to third parties.
13         Exs. A & B at 6.
14         38.      At all times throughout their employment with Spencer Stuart, Glazunov,
15   Storozhenko, and Koshman were also under legal duties under Russian law not to
16   misappropriate Spencer Stuart’s trade secrets.
17         39.      Spencer Stuart’s trade secrets are comprised of proprietary methods and
18   processes that Spencer Stuart uses in the US and throughout the world to build, design,
19   and execute upon Spencer Stuart’s product offerings, and are embodied in a number of
20   documents and compilations that, for example, detail Spencer Stuart’s internal,
21   confidential, and proprietary methodologies for developing and executing upon
22   business in its CEO Succession, Leadership Advisory, and Executive Search practices,
23   among others.
24         40.      As part of the Spencer Stuart worldwide organization, the Moscow Office
25   had access to Spencer Stuart’s Confidential Information and trade secrets throughout
26   the world, including both trade secrets it could access through the firm’s proprietary
27   database, as well as trade secrets that Moscow Office personnel directly solicited and
28   obtained from other Spencer Stuart Consultants throughout the world, including the

                                                11
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 12 of 35 Page ID #:12



1    United States.
2          41.    For example, without knowing that the Moscow Consultants were plotting
3    to leave Spencer Stuart to join Korn Ferry, US-based Spencer Stuart personnel had
4    recently shared with Moscow office personnel, at their request, sensitive Spencer Stuart
5    Confidential Information and trade secrets, including detailed data and explanations,
6    and related documentation, including trade secrets, regarding the proprietary methods
7    that Spencer Stuart uses in the US to build and design Spencer Stuart’s product
8    offerings. In the hands of Korn Ferry, this information could be used to quickly
9    replicate Spencer Stuart’s offerings and to compete with Spencer Stuart in a variety of
10   CEO advisory offerings, both within and outside Russia, offerings in which Korn Ferry
11   has significantly lagged behind Spencer Stuart.
12         42.    The Moscow Office personnel also developed trade secrets on behalf of
13   Spencer Stuart, using Spencer Stuart’s resources, including trade secret compilations
14   created over the course of years that compiled and analyzed highly-detailed information
15   regarding hundreds of Russian executives and board members. This trade secret
16   information provided Spencer Stuart and the Moscow Office with a significant
17   competitive edge in the Russian executive search market, including over Korn Ferry.
18         43.    At all relevant times, Spencer Stuart has taken, and continues to take,
19   reasonable steps in accordance with normal industry practice, as described in Paragraph
20   27 above, to maintain the confidentiality of these and other trade secrets, as it does with
21   respect to all its Confidential Information.
22         C.     Korn Ferry and Fookson Recruit Glazunov and Induce Him to Divert
23   Spencer Stuart’s Personnel, Clients, and Trade Secrets to It While He Remains
24   Employed With Spencer Stuart
25         44.    Korn Ferry had operated a human resources consulting business in Russia
26   since its 2015 acquisition of Hay Group, under its subsidiary Hay Group Limited
27   Liability Company. Consistent with Russian law, Korn Ferry had a General Director
28   in place for its Russian subsidiary. Korn Ferry, however, lacked executive search

                                                    12
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 13 of 35 Page ID #:13



1    personnel on the ground in Russia and, therefore, any meaningful executive search
2    presence in Russia, which Korn Ferry viewed as a strategic market for the firm.
3          45.      Therefore, in or about late summer 2020, Fookson, who himself is a native
4    of Russia and speaks fluent Russian, contacted Glazunov and offered Glazunov a deal.
5    Fookson proposed that Glazunov would be granted guaranteed compensation of
6    millions of dollars per year—far in excess of his then-current Spencer Stuart
7    compensation. Fookson’s proposal was made in exchange for Glazunov joining Korn
8    Ferry and, upon information and belief, ensuring that all of the Spencer Stuart Moscow
9    personnel, clients, and key trade secrets and other Confidential Information would join
10   alongside him. Korn Ferry would thus use Glazunov as the key to unlock the Spencer
11   Stuart vault, lifting out and replicating Spencer Stuart’s entire Russian operation
12   without undertaking the substantial and ongoing investment of time, resources, and risk
13   that Spencer Stuart had undertaken when it launched in Russia in 2014, and without
14   purchasing the Russian business directly from Spencer Stuart, which would have cost
15   Korn Ferry far more money.
16         46.      By virtue of their theft of Spencer Stuart’s Moscow operations, Korn Ferry
17   would further gain access to trade secrets useful for it globally, including in the United
18   States, including trade secrets that would aid it in developing the know-how and
19   methodologies to build out CEO Succession and Leadership Advisory Services
20   practices, two key practice areas in which Spencer Stuart has had a marked competitive
21   advantage over Korn Ferry’s fledgling and under-developed offerings in those areas.
22         47.      In a draft dated September 3, 2020, Korn Ferry delivered a term sheet to
23   Glazunov (the “September 3 Glazunov Term Sheet”). A copy of the September 3
24   Glazunov Term Sheet, which was authored by Fookson, is attached hereto as Exhibit E.
25   The September 3 Glazunov Term Sheet proposed that Glazunov would start at Korn
26   Ferry on October 1, 2020, and offered Glazunov the following compensation
27   guarantees:
28               a. Base Salary of $250,000 per year; plus

                                                 13
                                              COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 14 of 35 Page ID #:14



1                b. Sign-on bonus of $500,000; plus
2                c. Restricted Share award of $100,000; plus
3                d. A make-whole bonus of $825,000 for the amount of bonus he would forfeit
4                   at Spencer Stuart that year; plus
5                e. Minimum incentive pay of $1,500,000 for FY21; plus
6                f. Minimum incentive pay of $1,500,000 for FY22; plus
7                g. Minimum incentive pay of $1,750,000 for FY23.
8          48.      In other words, the Korn Ferry offer to Glazunov was for guaranteed
9    minimum compensation of $6,925,000 for three years’ work, giving him average annual
10   guaranteed compensation of more than $2,300,000, which was nearly double his
11   average annual Spencer Stuart compensation over the prior three years.
12         49.      In drafts also dated September 3, 2020, Korn Ferry delivered draft term
13   sheets for Storozhenko and Koshman, to Glazunov. Copies of the Storozhenko and
14   Koshman draft terms sheets, which were also authored by Fookson, are attached hereto
15   as Exhibits F and G.
16         50.      The September 3 Storozhenko Term Sheet provided that Storozhenko
17   would start at Korn Ferry on January 11, 2021, and would have guaranteed him the
18   following compensation:
19               a. $150,000 base salary; plus
20               b. $250,000 sign-on bonus; plus
21               c. make-whole bonus of $200,000 for the amount of bonus he would forfeit
22                  at Spencer Stuart that year; plus
23               d. Minimum incentive pay of $500,000 for FY21; plus
24               e. Minimum incentive pay of $500,000 for FY22; plus
25               f. Minimum incentive pay of $500,000 for FY23.
26         51.      The September 3 Koshman Term Sheet provided that Koshman would start
27   at Korn Ferry on January 11, 2021, and would have guaranteed her the following
28   compensation:

                                                  14
                                               COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 15 of 35 Page ID #:15



1                  a. $150,000 base salary; plus
2                  b. $250,000 sign-on bonus; plus
3                  c. make-whole bonus of $200,000 for the amount of bonus he would forfeit
4                     at Spencer Stuart that year; plus
5                  d. Minimum incentive pay of $500,000 for FY21; plus
6                  e. Minimum incentive pay of $500,000 for FY22; plus
7                  f. Minimum incentive pay of $500,000 for FY23.
8            52.      In drafts dated September 10, 2020, Korn Ferry delivered modified term
9    sheets for Storozhenko and Koshman, again to Glazunov. These modified term sheets
10   for Storozhenko and Koshman, , which are attached hereto as Exhibits H and I, which
11   were also authored by Fookson, reflected negotiation between Glazunov and Fookson,
12   and reduced the guaranteed incentive pay for Storozhenko and Koshman, from
13   $500,000 per year to $400,000 per year, and removed any guarantee whatsoever for
14   FY23.
15           53.      Upon information and belief, Korn Ferry and Fookson reduced the
16   guarantees in this manner (from $1.5 million to $800,000) at the direction of Glazunov.
17   Glazunov had earlier in 2020 attempted to convince Spencer Stuart senior management
18   to terminate both Storozhenko and Koshman for alleged poor performance, and while
19   he knew that he had to bring Storozhenko and Koshman with him to Korn Ferry in order
20   to properly execute upon his and Korn Ferry’s plan to steal Spencer Stuart’s Moscow
21   operations, Glazunov did not intend to keep them along with him at Korn Ferry longer
22   than he felt absolutely necessary to complete the illegal scheme.
23           54.      On September 11, 2020, Glazunov set a meeting with Koshman and
24   Storozhenko, with the subject, “MK, AS, YG – catch up after retreat – plans for 2021
25   and onwards.” On information and belief, it was at this meeting that Glazunov told
26   Koshman and Storozhenko about the Korn Ferry offers and brought them into Korn
27   Ferry’s plot to steal Spencer Stuart’s Moscow operations.
28           55.      On or about September 22, 2020, Korn Ferry delivered to Glazunov a draft

                                                    15
                                                 COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 16 of 35 Page ID #:16



1    Labour Contract.    Among other things, the September 22 draft Labour Contract
2    provided that Glazunov would commence work at Korn Ferry on October 1, 2020. A
3    copy of the September 22 draft Labour Contract is attached to the Complaint as Exhibit
4    J.
5          56.    On or about October 14, 2020 Korn Ferry delivered to Glazunov a revised
6    draft Labour Contract. The October 14 draft Labour Contract, which included mark-
7    ups from Graham Paul of Korn Ferry’s legal department, altered Glazunov’s start date,
8    from October 1, 2020 to January 11, 2021. This delay in Glazunov’s start date would
9    provide Korn Ferry and Glazunov more time to complete the lift-out of Spencer Stuart’s
10   trade secrets, personnel, and clients while Glazunov remained on Spencer Stuart payroll
11   and had access to its personnel, systems, and IP. A copy of the October 14 draft Labour
12   Contract, with Graham Paul’s edits, is attached to the Complaint as Exhibit K.
13         57.    Also on or about October 14, 2020, Korn Ferry delivered to Glazunov a
14   further contract, authored by its legal department, titled “Side Agreement –
15   Russia.docx” (the “Side Agreement”).        The Side Agreement is attached to the
16   Complaint as Exhibit L.
17         58.    The Side Agreement contained a series of agreements entered into between
18   Glazunov and “Korn Ferry (US) of 33 South Sixth Street, Suite 4900, Minneapolis MN
19   55402, United States.” The Agreement purported to be governed by New York law and
20   the parties agreed that any disputes between them arising under the Agreement would
21   be subject to the exclusive jurisdiction of the courts of New York.
22         59.    The Side Agreement more formally memorialized the monetary terms that
23   were in Glazunov’s September 3, 2020 Term Sheet, including the $6,925,000 in
24   guaranteed compensation.
25         60.    Thereafter, Korn Ferry and Glazunov put their unlawful plan into high
26   gear. Having already violated his fiduciary duties as GD by recruiting Storozhenko and
27   Koshman, Glazunov, now having brought Storozhenko and Koshman into Korn Ferry’s
28   unlawful scheme, turned his focus on the remainder of Spencer Stuart’s Moscow

                                               16
                                            COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 17 of 35 Page ID #:17



1    personnel, its Confidential Information, trade secrets, and clients.
2          61.      First, Glazunov, Storozhenko, and Koshman began the process of
3    exfiltrating Spencer Stuart’s trade secrets and other Confidential Information for Korn
4    Ferry’s use, both directly and through their executive assistants. For example:
5          62.      On November 26, 2020, Glazunov emailed himself the Moscow Office’s
6    Fiscal Year 2021 budget, even though he knew very well by that time that he would not
7    be using this at Spencer Stuart. Instead, it would be useful for Korn Ferry as it worked
8    with Glazunov to budget the Moscow office he was replicating.
9          63.      On November 26, 2020, Glazunov sent himself a draft email containing a
10   list of the employees of the Moscow Office and their purported respective salaries as
11   well as an explanation of how the Moscow Office distributes employee bonuses, all
12   information he was contractually obligated to maintain as confidential. The email was
13   addressed to “Graham.” “Graham” refers to Graham Paul, Associate General Counsel,
14   EMEA, for Korn Ferry, who acts with the knowledge and at the direction of his
15   supervisor, Korn Ferry’s global General Counsel, Jonathan Kuai. Kuai resides in Los
16   Angeles County and works for Korn Ferry in its Los Angeles headquarters.
17         64.      Glazunov’s November 26 email also explicitly referenced “Marat,” and
18   refers to Marat and Glazunov having discussed which Spencer Stuart personnel would
19   and would not come to Korn Ferry. “Marat” refers to Defendant Marat Fookson, who
20   also resides in Los Angeles County and works for Korn Ferry in its Los Angeles
21   headquarters. A copy of this email is attached to the Complaint as Exhibit M.
22         65.      On November 27, Glazunov sent himself three emails within less than 30
23   minutes:
24               a. Compensation information for Moscow personnel for the prior two fiscal
25                  years;
26               b. Non-consultant bonus calculations for the current fiscal year; and
27               c. Personal letters and SSI closing success fee letter that contained an
28                  overview of specific search assignments performed previously, including

                                                 17
                                              COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 18 of 35 Page ID #:18



1                 compensation details of placed candidates.
2          66.    On December 18, Glazunov sent three “model” position specification
3    documents done by others at Spencer Stuart that contained confidential client and
4    candidate information.
5          67.    For her part, Koshman, beginning in late October 2020, after having her
6    Korn Ferry offer securely in hand and with full knowledge that she was leaving Spencer
7    Stuart, sent to her personal email address at least 47 emails containing Confidential
8    Information and/or trade secrets of Spencer Stuart for Korn Ferry’s use, including
9    without limitation a leadership profile report of a candidate relating to ongoing client
10   work, trade secrets related to Spencer Stuart’s CEO Succession and Leadership
11   Advisory Services practices, and a complete CEO practice development timeline, that
12   is a competitive advantage of Spencer Stuart over Korn Ferry, interview notes, and
13   reporting line information that would normally be housed on Spencer Stuart’s secure
14   servers. The information that Koshman sent during this period included the following
15   trade secrets:
16                     i. An internal Leadership Advisory Services process map, detailing
17                       Spencer Stuart’s internal, proprietary methodologies for developing
18                       and executing upon business in the Leadership Advisory Services
19                       space, including detailed processes relating to Strategy, Origination,
20                       Conversion, and Execution.
21                    ii. A highly-detailed Internal Talent Assessment PowerPoint,
22                       designated “Proprietary and Confidential,” detailing Spencer
23                       Stuart’s internal talent assessment methodologies as applied to
24                       clients both inside and outside the Russian market.
25                    iii. A highly-detailed Leadership Advisory Services PowerPoint,
26                       designated “Proprietary and Confidential,” detailing Spencer
27                       Stuart’s Leadership Advisory Services methodologies as applied to
28                       clients both inside and outside the Russian market.

                                                18
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 19 of 35 Page ID #:19



1                   iv. A highly-detailed Executive Assessment for Development
2                       PowerPoint, designated “Proprietary and Confidential,” detailing
3                       Spencer Stuart’s Executive Assessment methodologies as applied to
4                       clients both inside and outside the Russian market.
5          68.    With the foregoing trade secrets, among others, Koshman was taking with
6    her to Korn Ferry information Korn Ferry could use to attempt to replicate service
7    offerings in these service areas where Korn Ferry’s offerings were significantly under-
8    developed compared to Spencer Stuart’s, not only in Russia, but throughout the world,
9    including in the United States.
10         69.    Before receiving her Korn Ferry offer, Koshman had not had a practice of
11   sending Spencer Stuart Confidential Information and trade secrets to her personal email
12   address.
13         70.    Koshman also attempted, on December 21, to send an entire backup of
14   3,155 contact details linked with Spencer Stuart email to her personal email address but
15   was thwarted in doing so by Spencer Stuart’s information system security protocols.
16         71.    Upon information and belief, all of the foregoing Confidential Information
17   and trade secrets were transmitted to and at the direction of and for the benefit of Korn
18   Ferry, both through Fookson from Korn Ferry’s Los Angeles headquarters and through
19   Korn Ferry’s legal department, as well as by virtue of the fact that Glazunov, Koshman,
20   and Storozhenko were acting in the capacity as agents of Korn Ferry, already having
21   secured employment contracts with Korn Ferry, at the time they engaged in this
22   misappropriation. The foregoing Confidential Information and trade secrets would all
23   be highly useful and valuable to Korn Ferry as it reconstituted Spencer Stuart’s Russia
24   operations, allowing it to get up and running virtually immediately with replicated
25   Spencer Stuart processes, methodologies, and know-how, without the substantial
26   investment of time, money, and other resources that Spencert Stuart had undertaken to
27   develop this information. The foregoing Confidential Information and trade secrets
28   would also be useful for Korn Ferry throughout the world, including in the United

                                                19
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 20 of 35 Page ID #:20



1    States, as it sought to replicate Spencer Stuart’s service offerings in practices such as
2    CEO Succession and Leadership Advisory Services, where it has traditionally lagged
3    far behind Spencer Stuart, thus harming and threatening to harm Spencer Stuart’s US
4    business, including in its California offices. This information, however, would have
5    little to no value to Glazunov, Storozhenko, and Koshman after they left Spencer Stuart,
6    except in their capacities as employees and agents of Korn Ferry.
7          72.    Glazunov, Storozhenko, and Koshman also conspired together – upon
8    information and belief at the behest of Korn Ferry – to secure their 2020 bonuses that
9    would normally have been forfeited upon their departure from Spencer Stuart, in an
10   effort to reduce the financial burden that Korn Ferry was taking on by hiring them.
11         D.     At Korn Ferry’s Behest, the Spencer Stuart Moscow Consultants and
12   Other Personnel Engage in Coordinated Resignation Waves Designed to Inflict
13   Maximum Disruption Upon Spencer Stuart’s Business and Steal More Trade
14   Secrets and Confidential Information
15         73.    On Sunday, December 20, 2020, Storozhenko delivered notices of
16   resignations for himself, Glazunov, and Koshman, dated December 18, 2020, to
17   Spencer Stuart’s Regional Manager, to be effective January 10, 2021. The resignation
18   templates had been created by Korn Ferry and provided to Glazunov by Korn Ferry.
19         74.    On Monday, December 21, 2020, Korn Ferry had Korn Ferry offer letters
20   hand-delivered by Spencer Stuart personnel to seven employees of Spencer Stuart’s
21   Moscow Office: Mytsalo, Vanin, Kalkina, Matveeva, Maximova, and Baranova, and
22   Nabatova. The offer letters explicitly reference that Glazunov would be the
23   intermediary to receive their acceptances, notwithstanding that he was still employed
24   by and GD of Spencer Stuart at that time.
25         75.    The offer letters also reference that Graham Paul would also be a point of
26   contact for them, showing that Korn Ferry’s legal department (headed by Kuai in Los
27   Angeles) was directly involved in orchestrating Glazunov’s improper conduct. A copy
28   of these offer letters is attached to the Complaint as Exhibit N.

                                                 20
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 21 of 35 Page ID #:21



1             76.   On information and belief, these letters were generated from Korn Ferry’s
2    Los Angeles headquarters.
3             77.   Once the Spencer Stuart personnel had these offer letters in hand, they
4    were then brought into and made part of Korn Ferry’s unlawful plot to steal Spencer
5    Stuart’s clients, trade secrets and other Confidential Information.
6             78.   For example, the very next day, December 22, 2020, Storozhenko’s
7    Executive Assistant, Maria Maximova, sent several attachments to her personal email
8    address, including a copy of the trade secrets identified in Paragraph 42 above, as well
9    as Spencer Stuart proprietary model project closing client materials and templates. This
10   trade secret information would be highly useful to Korn Ferry as it reconstituted Spencer
11   Stuart’s Russia operations, allowing it to forego years and countless dollars spent in
12   research and development, but otherwise of no use to Storozhenko or Maximova after
13   they left Spencer Stuart except in their capacities as employees and agents of Korn
14   Ferry.
15            79.   On December 29, 2020, each of the Moscow Associates and Analysts—
16   Kalkina, Vanin, Mytsalo, and Nabatova—gave their coordinated resignations to
17   Spencer Stuart, using resignation forms provided to Glazunov by Korn Ferry.
18            80.   The very next day, on December 30, 2020, Koshman’s Executive
19   Assistant, Svetlana Baranova, sent to her personal email address internal materials on
20   the search administration process, information that overviews Spencer Stuart’s
21   proprietary database and applications as well as search process, and model answers to
22   candidates who proactively shared their CVs. All of the foregoing would be highly
23   useful and valuable to Korn Ferry as it reconstituted Spencer Stuart’s Russia operations,
24   allowing it to get up and running virtually immediately with replicated Spencer Stuart
25   processes, methodologies, and know-how, without the substantial investment of time,
26   money, and other resources that Spencert Stuart had undertaken to develop this
27   information. This information, however, would be of no use to Baranova and Koshman
28   after they left Spencer Stuart other than in their capacities as employees and agents of

                                                 21
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 22 of 35 Page ID #:22



1    Korn Ferry.
2          81.     On January 13, 2021, each of the Moscow Consultant’s Executive
3    Assistants—Matveeva, Maximova, Baranova—gave their coordinated resignations to
4    Spencer Stuart, using resignation forms provided to them by Korn Ferry. They had
5    received their offer letters on December 21, 2020, and knew they were leaving Spencer
6    Stuart since no later than that date, but had delayed their resignation date until after the
7    Moscow Consultants left in an effort to conceal the fact that Korn Ferry had orchestrated
8    a simultaneous lift-out of the Moscow officer personnel, trade secrets, and clients in
9    violation of Spencer Stuart’s contractual and legal rights.
10         82.     On information and belief, all of the conduct described in this section was
11   orchestrated by Fookson, from Korn Ferry’s Los Angeles office, as well as by Kuai,
12   either personally and/or through his direct reports, including Graham Paul.             All
13   substantive operations of Korn Ferry’s new Moscow office, including the use of
14   misappropriated trade secrets, are overseen by its Los Angeles global headquarters,
15   which houses the senior leadership of Korn Ferry, including global CEO Gary Burnison,
16   global General Counsel, Kuai, and Fookson.
17         E.      Korn Ferry Uses Glazunov, Koshman, and Storozhenko to Steal
18   Business Opportunities Directed to Spencer Stuart While They Are Employed by
19   Spencer Stuart and on Spencer Stuart Payroll
20         83.     Korn Ferry also knowingly caused, induced and/or allowed Glazunov,
21   Storozhenko, and Koshman to divert business opportunities meant for Spencer Stuart
22   while they remained employees of Spencer Stuart and under contractual duties not to
23   divert business away from Spencer Stuart. For example:
24         84.     On December 13, 2020, a certain Spencer Stuart client (“Spencer Stuart
25   Client A”) contacted the Moscow Office to inquire about who from Spencer Stuart
26   could assist them with a search for their company outside of Russia.
27         85.     On December 15, 2020, Spencer Stuart Client A specifically asked the
28   Moscow Office if it could discuss the project with someone from Spencer Stuart’s

                                                 22
                                              COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 23 of 35 Page ID #:23



1    London office.
2          86.    On December 16, 2020, Glazunov responded by telling Spencer Stuart
3    Client A to contact him on the messaging platform WhatsApp to discuss the company’s
4    request. By directing the client representative to use WhatsApp to discuss the business
5    opportunity, Glazunov evaded Spencer Stuart’s systems such that Spencer Stuart would
6    not have a record of the conversation.
7          87.    Glazunov informed no one from Spencer Stuart outside of Moscow about
8    this opportunity.
9          88.    On January 21, 2021, Spencer Stuart learned that Spencer Stuart Client A
10   is now working with Korn Ferry on the project it had inquired about. On information
11   and belief, Glazunov – while still employed with Spencer Stuart and at Korn Ferry’s
12   behest – directed Spencer Stuart Client A to work with Korn Ferry and not Spencer
13   Stuart.
14         89.    On December 17, 2020, a different Spencer Stuart client (“Spencer Stuart
15   Client B”) asked Storozhenko to submit a Request for Proposal relating to certain search
16   work opportunities. Instead of accepting this invitation, Storozhenko declined to
17   participate in the RFP on behalf of Spencer Stuart and instead asked Spencer Stuart
18   Client B to meet with him in person to discuss the opportunity. Upon information and
19   belief, Storozhenko met with the client and diverted the opportunity to Korn Ferry, at
20   Korn Ferry’s behest. Storozhenko notified no one else at Spencer Stuart about this
21   opportunity, which was uncovered only following investigation.
22         90.    On December 23 and 29, 2020, Storozhenko met with another existing
23   Spencer Stuart client (“Spencer Stuart Client C”). Following these meetings, Spencer
24   Stuart Client C cancelled two open projects with Spencer Stuart. On December 30,
25   Storozhenko’s researcher, Irina Kalkina, forwarded detailed project information for
26   these projects to her personal email address. Upon information and belief, Storozhenko,
27   at Korn Ferry’s behest, diverted these opportunities to Korn Ferry and had Kalkina
28   transfer the Spencer Stuart property and proprietary information to herself (and

                                                 23
                                              COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 24 of 35 Page ID #:24



1    henceforth Korn Ferry) in order to facilitate this improper theft of business opportunities
2    from Spencer Stuart.
3          91.    Likewise, Spencer Stuart’s ongoing investigation reveals several other
4    client opportunities that Storozhenko engaged on in December 2020, which were never
5    brought to Spencer Stuart’s attention, and which have vanished from Spencer Stuart and
6    were only uncovered in the course of its investigation.
7                                FIRST CLAIM FOR RELIEF
8           (Violation of the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836)
9          92.    Spencer Stuart repeats and restates the allegations in the foregoing
10   paragraphs as if fully set forth herein.
11         93.    As set forth above, Defendants have improperly acquired, remain in
12   possession of, used, and disclosed certain confidential and proprietary information of
13   Spencer Stuart constituting “trade secrets” as defined by 18 U.S.C. § 1839(3). These
14   trade secrets, including without limitation those specifically identified above, have been
15   used in and/or were intended for use in interstate and/or foreign commerce. Spencer
16   Stuart is the owner of such information.
17         94.    Spencer Stuart has taken numerous, reasonable precautions to protect and
18   to maintain the value of its trade secrets, including without limitation as set forth above.
19   This information is integral to Spencer Stuart’s Executive Search practice, CEO
20   Succession practice, and Leadership Advisory Services practice, among others, and is
21   the result of extensive, time-consuming and expensive internal research and
22   development, as well as confidential discussions with clients and candidates.
23         95.    Spencer Stuart’s trade secrets derive actual or potential independent
24   economic value from not being generally known to and not being readily ascertainable
25   through proper means by any other person who can obtain economic value from the
26   disclosure or use of the information. Specifically, the secrecy of the trade secrets
27   protects Spencer Stuart from replication of its know-how and business methodologies
28   in the Executive Search, CEO Succession, and Leadership Advisory Services practices,

                                                   24
                                                COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 25 of 35 Page ID #:25



1    among others, thus allowing it to provide unique and highly-valuable service offerings
2    to clients located throughout the world and preventing strategic undercutting and
3    replication by its competitors.
4          96.    Such proprietary, trade secret and confidential information is not
5    accessible to the public and is not generally known within the trade or by special persons
6    who are skilled in the trade, other than by those who are bound to maintain their secrecy
7    and confidentiality.
8          97.    The trade secrets represent years of proprietary research, development, and
9    investment by Spencer Stuart. They were obtained and compiled over time by Spencer
10   Stuart employees using Spencer Stuart resources and know-how.
11         98.    Defendants’ improper acquisition and/or unauthorized use or disclosure
12   violates the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq. (the “DTSA”).
13         99.    Defendants knew that Glazunov, Koshman, and Storozhenko had
14   contractual and legal duties to refrain from disclosing or using for their benefits, or for
15   the benefits of third parties, Spencer Stuart’s trade secrets. These duties arose from,
16   among other things, Glazunov’s duties set forth in the 2017 Glazunov Employment
17   Agreement with Spencer Stuart, Koshman’s duties set forth in the Koshman
18   Employment Agreement, Storozhenko’s duties set forth in the Storozhenko
19   Employment Agreement, and Russian law applicable to Glazunov, Storozhenko, and
20   Koshman.
21         100. Defendants knew or had reason to know that knowledge of the trade secrets
22   were derived through improper means, acquired under circumstances giving rise to a
23   duty to maintain its secrecy or limit the use of the trade secrets, or derived from or
24   through a person who owed a duty to the person seeking relief to maintain the secrecy
25   of the trade secrets or limit the use of the trade secrets.
26         101. Defendants’ acquisition of Spencer Stuart’s trade secrets through improper
27   means was not authorized by Spencer Stuart.
28         102. Defendants have improperly acquired, used, and/or disclosed Spencer

                                                  25
                                               COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 26 of 35 Page ID #:26



1    Stuart’s trade secrets with full knowledge that this information was acquired under
2    circumstances giving rise to a duty to maintain its secrecy or limit its use and was
3    acquired by improper means.
4          103. Defendants’ misappropriation and use of Spencer Stuart’s trade secrets
5    was intentional, knowing, willful, and oppressive.
6          104. As a direct and proximate result of Defendants’ unlawful, tortious conduct,
7    Spencer Stuart has been damaged and Defendants have been unjustly enriched. This
8    unjust enrichment includes the value and profits attributed to the misappropriated
9    information, including amounts Defendants saved in research and development costs
10   using the misappropriated information and increased productivity from use of the
11   misappropriated information.
12         105. Defendants’ conduct constitutes willful and malicious misappropriation
13   within the meaning of the DTSA. In wrongfully and intentionally misappropriating
14   Spencer Stuart’s trade secrets as outlined above, Defendants have demonstrated specific
15   intent to cause substantial injury or harm to Spencer Stuart. As such, Spencer Stuart is
16   entitled to an award of exemplary and punitive damages as well as an award of its
17   reasonable attorney’s fees pursuant to the DTSA.
18         106. Unless Defendants are enjoined from misappropriating Spencer Stuart’s
19   trade secrets, Spencer Stuart will suffer irreparable harm for which there is no adequate
20   remedy at law.
21                              SECOND CLAIM FOR RELIEF
22                    (Intentional Interference with Contractual Relations)
23         107. Spencer Stuart repeats and restates the allegations in the foregoing
24   paragraphs as if fully set forth herein.
25         108. As detailed above, Spencer Stuart had valid, enforceable contracts with
26   Glazunov, Koshman, and Storozhenko, in which each of them agreed to remain loyal
27   to Spencer Stuart—i.e., that while they remained employed by Spencer Stuart, they
28   would not solicit their colleagues and underlings to leave Spencer Stuart to join a

                                                   26
                                                COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 27 of 35 Page ID #:27



1    competitor and would not divert business away from Spencer Stuart and to its
2    competitors—and in which each of them agreed not to misappropriate Spencer Stuart’s
3    trade secrets and other confidential and proprietary information. See Exhibits A, B, and
4    D.
5          109. Upon information and belief, Korn Ferry was aware of the terms of each
6    of these contracts. Korn Ferry had existing operations in Russia through its Hay Group
7    subsidiary, and was aware of the terms of standard Russian employment agreements
8    and Russian employment laws. Korn Ferry’s legal department was directly involved in
9    the recruitment of Glazunov, Koshman, and Storozhenko, and had prepared and entered
10   into contracts with them guaranteeing them, in the aggregate, approximately
11   $10,000,000.00 in guaranteed compensation. Korn Ferry would not have done this
12   without familiarizing itself with the terms of their existing contractual obligations to
13   Spencer Stuart.
14         110. Upon information and belief, Korn Ferry was also aware of Glazunov’s
15   legal duties of loyalty that arose as a result of his status of General Director. Having
16   operated its Hay Group subsidiary for approximately six years in Russia, which itself
17   had a legally-required GD, and having a sophisticated international legal department,
18   Korn Ferry would have had the basic familiarity with Russian legal requirements to
19   know that a GD owes a duty of loyalty to the company where he serves as GD (even in
20   the absence of a contract) that would disallow him from soliciting employees, stealing
21   trade secrets, and diverting business opportunities to competitors.
22         111. Defendants’ actions as described herein prevented and hindered the
23   performance of the contracts.
24         112. Defendants intended this result and/or knew it was likely.
25         113. As a direct and proximate result of Defendants’ actions as described
26   herein, Spencer Stuart has been damaged and continues to be damaged, including in the
27   form of lost profits resulting from the loss of the Moscow personnel and clients and in
28   the form of the value of Spencer Stuart’s Moscow operations that was lost as a result of

                                                27
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 28 of 35 Page ID #:28



1    Defendants’ conduct described herein, in an amount to be proven at trial.
2                                 THIRD CLAIM FOR RELIEF
3             (Intentional Interference with Prospective Economic Advantage)
4           114. Spencer Stuart repeats the allegations in the foregoing paragraphs as if
5    fully set forth herein.
6           115. As described herein, Spencer Stuart was in an economic relationship with
7    the clients and prospective clients described herein—including without limitation
8    Spencer Stuart Client A, Spencer Stuart Client B, and Spencer Stuart Client C—that
9    had a probable future economic benefit or advantage to Spencer Stuart. Indeed, the
10   clients in question had approached Spencer Stuart about having Spencer Stuart perform
11   services for those clients and/or were actively engaged on projects with Spencer Stuart,
12   both inside and outside of Russia.
13          116. Korn Ferry knew of these relationships, having received knowledge of
14   these relationships from Glazunov, Storozhenko, and/or Koshman during the period
15   they remained employed by Spencer Stuart’s payroll but were acting on behalf of Korn
16   Ferry, at Korn Ferry’s behest.
17          117. Korn Ferry intentionally and wrongfully diverted these relationships from
18   Spencer Stuart to Korn Ferry, by using Glazunov, Storozhenko, and Koshman to divert
19   these opportunities to Korn Ferry, with full knowledge that Glazunov, Storozhenko, and
20   Koshman had contractual and/or legal duties to Spencer Stuart that made such conduct
21   wrongful and unlawful.
22          118. Korn Ferry’s actions in this regard were carried out with the knowledge
23   that the interference was certain or substantially certain to occur as a result of its actions,
24   such that the clients and prospective clients in question would divert their business from
25   Spencer Stuart to Korn Ferry, particularly inasmuch as the only Spencer Stuart
26   personnel made aware of these opportunities were the very same Moscow Consultants
27   that Korn Ferry had working on its behalf.
28          119. Such disruption has in fact occurred, as the business opportunities

                                                   28
                                               COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 29 of 35 Page ID #:29



1    described herein have been lost by Spencer Stuart, and Spencer Stuart has knowledge
2    of at least one major engagement having already been secured by Korn Ferry as a result
3    of the actions described herein. Upon information and belief, other client opportunities
4    described herein, as well as others that Spencer Stuart is not yet aware of, are now being
5    handled by Korn Ferry.
6            120. As a direct and proximate result of Korn Ferry’s wrongful conduct,
7    Spencer Stuart has been harmed and continues to be harmed, including in the form of
8    lost present and future business and business opportunities, in an amount to be proven
9    at trial.
10           121. Korn Ferry’s conduct is malicious, oppressive, deceitful and/or constituted
11   concealment of material facts known to it with the intent of thereby depriving Spencer
12   Stuart of property or legal rights or otherwise causing injury in conscious disregard of
13   Spencer Stuart’s legal rights, to justify an award of exemplary and punitive damages.
14                             FOURTH CLAIM FOR RELIEF
15               (Negligent Interference with Prospective Economic Advantage)
16           122. Spencer Stuart repeats the allegations in the foregoing paragraphs as if
17   fully set forth herein.
18           123. As described herein, Spencer Stuart was in an economic relationship with
19   the clients and prospective clients described herein—including without limitation
20   Spencer Stuart Client A, Spencer Stuart Client B, and Spencer Stuart Client C— that
21   had a probable future economic benefit or advantage to Spencer Stuart. Indeed, the
22   clients in question had approached Spencer Stuart about having Spencer Stuart perform
23   services for those clients and/or were actively engaged on projects with Spencer Stuart,
24   both inside and outside of Russia.
25           124. Korn Ferry knew or should have known of these relationships, having
26   received knowledge of these relationships from Glazunov, Storozhenko, and/or
27   Koshman during the period they remained employed by Spencer Stuart’s payroll but
28   were acting on behalf of Korn Ferry, at Korn Ferry’s behest.

                                                29
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 30 of 35 Page ID #:30



1            125. Korn Ferry wrongfully diverted these relationships from Spencer Stuart to
2    Korn Ferry, by using Glazunov, Storozhenko, and Koshman to divert these
3    opportunities to Korn Ferry, with full knowledge that Glazunov, Storozhenko, and
4    Koshman had contractual and legal duties to Spencer Stuart that made such conduct
5    wrongful and unlawful.
6            126. Korn Ferry knew or should have known that its actions in this regard would
7    disrupt the economic relationship between Spencer Stuart and the clients and
8    prospective clients in question, such that the clients and prospective clients in question
9    would divert their business from Spencer Stuart to Korn Ferry.
10           127. Such disruption has in fact occurred, as the business opportunities
11   described herein have been lost by Spencer Stuart, and Spencer Stuart has knowledge
12   of at least one major engagement having already been secured by Korn Ferry as a result
13   of the actions described herein. Upon information and belief, other client opportunities
14   described herein, as well as others that Spencer Stuart is not yet aware of, are now being
15   handled by Korn Ferry.
16           128. As a direct and proximate result of Korn Ferry’s wrongful conduct,
17   Spencer Stuart has been harmed and continues to be harmed, including in the form of
18   lost present and future business and business opportunities, in an amount to be proven
19   at trial.
20           129. Korn Ferry’s conduct in interfering with Spencer Stuart’s prospective
21   economic advantage is grossly negligent and reckless in its disregard of Spencer
22   Stuart’s legal rights, so as to justify an award of exemplary and punitive damages.
23                               FIFTH CLAIM FOR RELIEF
24                      (Aiding and Abetting Breach of Fiduciary Duty)
25           130. Spencer Stuart repeats the allegations in the foregoing paragraphs as if
26   fully set forth herein.
27           131. Glazunov, Koshman, and Storozhenko owed duties of loyalty to Spencer
28   Stuart, both under their respective employment agreements and, in the case of

                                                30
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 31 of 35 Page ID #:31



1    Glazunov, under Russian law, including duties not to solicit employees, misappropriate
2    trade secrets and other proprietary information, and not to divert business opportunities
3    during their employment with Spencer Stuart.
4          132. Upon information and belief, Defendants were aware of these contractual
5    and legal duties. Korn Ferry had existing operations in Russia through its Hay Group
6    subsidiary, and was aware of the terms of standard Russian employment agreements
7    and Russian employment laws. Korn Ferry’s legal department was directly involved in
8    the recruitment of Glazunov, Koshman, and Storozhenko, and had prepared and entered
9    into contracts with them guaranteeing them, in the aggregate, approximately
10   $10,000,000.00 in guaranteed compensation. Korn Ferry would not have done this
11   without familiarizing itself with the terms of their existing contractual obligations to
12   Spencer Stuart. Further, having operated its Hay Group subsidiary for approximately
13   six years in Russia, which itself had a legally-required GD, and having a sophisticated
14   international legal department, Korn Ferry would have had the basic familiarity with
15   Russian legal requirements to know that a GD owes a duty of loyalty to the company
16   where he is GD (even in the absence of a contract) that would disallow him from
17   soliciting employees, stealing trade secrets, and diverting business opportunities to
18   competitors.
19         133. Defendants knowingly and intentionally interference with and induced
20   Glazunov, Koshman, and Storozhenko to breach their duties of loyalty, as described
21   herein.
22         134. As a direct and proximate result of Defendants’ conduct, Spencer Stuart
23   has been damaged and continues to be damaged, including in the form of lost profits
24   resulting from the loss of the Moscow personnel and clients and in the form of the value
25   of Spencer Stuart’s Moscow operations that was lost as a result of Defendants’ conduct
26   described herein, in an amount to be proven at trial.
27                              SIXTH CLAIM FOR RELIEF
28     (Unfair Competition Under California Business & Professions Code § 17200)

                                                31
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 32 of 35 Page ID #:32



1           135. Spencer Stuart repeats the allegations in the foregoing paragraphs as if
2    fully set forth herein.
3           136. California Business & Professions Code § 17200 prohibits any “unlawful,
4    unfair or fraudulent business act or practice.”
5           137. Defendants’ business acts and practices as alleged herein constitute
6    ongoing unlawful and unfair activity in violation of California’s Unfair Competition
7    Law (“UCL”), as codified in California Business and Professions Code § 17200 et seq.
8           138. Defendants’ business acts are unlawful and unfair because they induced
9    Spencer Stuarts’ employees to violate their employment agreements and to breach their
10   duties of loyalty to Spencer Stuart. As discussed above, these actions further diverted
11   several of Spencer Stuart’s clients to Korn Ferry and constitute intentional interference
12   with Spencer Stuart’s prospective economic advantage.
13          139. Defendants’ unlawful and unfair actions as described herein allowed Korn
14   Ferry to effectively steal Spencer Stuart’s business, bypassing all the investment of time
15   and resources that Spencer Stuart undertook to grow the Moscow Office. This is the
16   epitome of unfair competition, as it disincentives the very sort of investment that
17   Spencer Stuart undertook in the first place.
18          140. Furthermore, Defendants’ conduct constitutes unlawful and unfair
19   business acts or practices within the meaning of Cal. Bus. & Prof. Code § 17200 et seq.
20   because Defendants orchestrated and carried out a course of conduct to disrupt, divert,
21   and steal Spencer Stuart’s business by, for example and without limitation:
22             a. Engaging in wrongful conduct that disrupted the economic relationships
23                 (both current and prospective) between Spencer Stuart and its clients and
24                 employees.     Defendants knew of, or should have known of, the
25                 relationships, and (1) engaged in the wrongful conduct intentionally to
26                 disrupt the relationships; (2) engaged in the wrongful conduct knowing
27                 that disruption of the relationships was certain or substantially certain to
28                 occur; and/or (3) failed to act with reasonable care and should have known

                                                 32
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 33 of 35 Page ID #:33



1                  that the economic relationships would be disrupted if they failed to act with
2                  reasonable care. This wrongful conduct was a substantial factor in causing
3                  Spencer Stuart’s financial harm.
4               b. Interfering with Spencer Stuart’s contractual relations with its employees
5                  and diverting its clients to Korn Ferry;
6               c. Inducing Glazunov, Storozhenko, Koshman and others to breach their
7                  employment agreements and duties of loyalty to Spencer Stuart by, among
8                  other things, diverting business opportunities and employees to Korn Ferry
9                  while they remained employed by and under contract with Spencer Stuart;
10                 and
11              d. Other conduct which is presently unknown but will be proven at trial.
12         141. Spencer Stuart has been harmed as a result of Defendants’ unlawful and
13   unfair business acts and practices. Spencer Stuart is entitled (a) to recover restitution,
14   including without limitation, all benefits that Defendants received as a result of their
15   unlawful and unfair business acts and practices, and (b) an injunction restraining
16   Defendants from engaging in further acts of unfair competition.
17                                      PRAYER FOR RELIEF
18         WHEREFORE, Spencer Stuart demands judgment as follows:
19         a.      Preliminarily and permanently restraining and enjoining Defendants, their
20   affiliates, subsidiaries, directors, officers, employees, agents and representatives, and
21   all persons acting in concert with or on their behalf, from:
22                i.   developing, or continuing to develop, using, marketing or
23                     commercializing Spencer Stuart’s Confidential Information and/or
24                     trade secrets, as well as any other products, services or tools that
25                     unlawfully rely on, use or disclose Spencer Stuart’s Confidential
26                     Information and/or trade secrets without prior authorization of Spencer
27                     Stuart; and/or
28               ii.   disclosing or using any of Spencer Stuart’s Confidential Information

                                                 33
                                              COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 34 of 35 Page ID #:34



1                    and/or trade secrets, without prior authorization of Spencer Stuart;
2          b.     For Defendants to return all of Spencer Stuart’s Confidential Information,
3    trade secrets, and property Defendants’ possession, custody or control, and to destroy
4    all additional electronic copies following the return of such information and property;
5          c.     For an injunction against future harm by disclosure or adverse use;
6          d.     For restitution and disgorgement of Defendants’ unjust enrichment, in an
7    amount to be proven at trial, or in the alternative, reasonable royalty;
8          e.     For actual damages against Defendants for misappropriation of trade
9    secrets and for the other unlawful and tortious conduct described herein, including in
10   the form of lost profits resulting from the loss of the Moscow personnel and clients and
11   in the form of the value of Spencer Stuart’s Moscow operations that was lost as a result
12   of Defendants’ conduct described herein, in an amount to be proven at trial;
13         f.     For an award of punitive damages and/or exemplary damages against
14   Defendants in an amount to be proven at trial;
15         g.     For pre-judgment and post-judgment interest at the maximum legal rate,
16   as applicable, as an element of damages that Spencer Stuart has suffered as a result of
17   Defendants’ wrongful acts;
18         h.     For reasonable attorneys’ fees and costs incurred herein as allowed by law;
19   and
20         i.     For such other, further and different relief as the Court deems just and
21   proper.
22                               DEMAND FOR JURY TRIAL
23         Plaintiffs hereby demand a trial by jury on all issues so triable in accordance
24   with Federal Rule of Civil Procedure 38(b).
25   DATED: March 8, 2021
26
                                             WINSTON & STRAWN LLP
27
                                             By: /s/ Daniel Fazio
28                                               Daniel Fazio (SBN: 243475)

                                                 34
                                             COMPLAINT
     Case 2:21-cv-02073 Document 1 Filed 03/08/21 Page 35 of 35 Page ID #:35



1                                           dfazio@winston.com
                                            Diana Hughes Leiden (SBN: 267606)
2                                           dhleiden@winston.com
                                            Deven Taylor Klee (SBN: 323444)
3                                           dklee@winston.com
                                            333 South Grand Avenue
4                                           Los Angeles, CA 90071-1543
                                            Tel:    (213) 615-1700
5                                           Fax:    (213) 615-1750
6                                           Attorneys for Plaintiffs
                                            SSI(US) INC. d/b/a SPENCER STUART,
7                                           SPENCER STUART INTERNATIONAL
                                            B.V., SPENCER STUART
8                                           INTERNATIONAL IRELAND, LTD.,
                                            AND LIMITED LIABILITY COMPANY
9                                           SPENCER STUART INTERNATIONAL
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           35
                                        COMPLAINT
